ORDER
PER CURIAM: .
On the second day of a jury trial in the Circuit Court of Jackson County, Richard Davis entered pleas of guilty to forcible rape and forcible sodomy. He was sentenced to concurrent terms of ten years in prison for each count, to run concurrently with a previously imposed ' sentence. Davis filed a motion for post-conviction relief under Supreme Court Rule 24.035, claiming that his guilty pleas were involuntary. Davis claimed that his counsel was ineffective in the manner in which he cross-examined the victim during trial, and in failing to develop expert handwriting testimony to show that Davis’ purported signature on a Miranda waiver form was . forged. Because of counsel’s deficient performance, Davis contended that he was left with no realistic option but to plead guilty.
The circuit court denied Davis’ post-conviction relief motion following an evidentia-ry hearing. Davis appeals. We. affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).